Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-2117

                             CHERNO JALLOH,

                               Petitioner,

                                     v.

                 JOHN ASHCROFT, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS



                                  Before

                        Selya, Circuit Judge,
                   Coffin, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Joseph C. Lyons with whom Goulston & Storrs was on brief for
petitioner.
     Leslie Cayer Ohta, Trial Attorney, with whom Peter D. Keisler,
Assistant Attorney General, and Mark C. Walters, Assistant
Director, were on brief for respondent.



                              July 7, 2004
     COFFIN, Senior Circuit Judge.            Petitioner Cherno Jalloh, a

citizen of Sierra Leone, was admitted to the United States on a

non-immigrant visa in September 1998.             Eight months later, Jalloh

applied for asylum or, in the alternative, withholding of removal,

on the basis of a well-founded fear of persecution on account of

political opinion.      An Immigration Judge (IJ) denied the petition

and the Board of Immigration Appeals (BIA) affirmed. The IJ relied

heavily on the determination that, as a result of having submitted

fraudulent identity documents, Jalloh was not a credible witness.

The BIA, although it reversed the adverse credibility finding,

nevertheless adopted the IJ's conclusion that Jalloh failed to

demonstrate either past persecution or a well-founded fear of

future persecution.

      On appeal, Jalloh alleges that the evidence presented below -

particularly in light of the restoration of credibility - compels

a   conclusion   that    he     was    eligible    for   asylum    or,   in   the

alternative, that he is entitled to withholding of removal.                   The

proceedings below, however, leave us without an adequate basis to

decide whether petitioner's evidence merits denying or granting any

form of relief because the BIA did not fully consider the effect of

the restoration of credibility on the merits of petitioner's claim

and also assigned him an incorrect burden of proof.                We therefore

vacate   the   BIA's    order    and    remand    for    further   analysis    of




                                       -2-
petitioner's application in light of his restored credibility and

under the proper evidentiary standard.

                             I.   Background

     Petitioner's application for asylum is predicated on the

brutal murders of his family and the destruction of the family

home, allegedly by a rebellious faction of the Sierra Leonean

military.1    The backdrop for this tragedy is the calamitous history

of Sierra Leone, plagued by civil strife since 1991 and beset by

abject poverty for decades prior.        After several years of military

rule, a civilian government was elected in March 1996.             This did

not end the struggle for power, however, and two formerly warring

factions - ousted military members known as the Armed Forces

Revolutionary Council (AFRC) and an independent rebel group known

as the Revolutionary United Front (RUF) - cooperated in an effort

to destabilize the elected regime.        The terrorizing of civilians,

aimed    at   discouraging   participation    in   and   support   for   the

government, figured prominently in AFRC and RUF tactics.

     Throughout the years of violence, civilians were literally and

figuratively caught in the crossfire and, as a result, established


     1
      The petitioner's burden for demonstrating eligibility for
asylum is lower than the burden for withholding of removal. INS v.
Stevic, 467 U.S. 407, 430 (1984); Albathani v. INS, 318 F.3d 365,
372 (1st Cir. 2003) (observing that "[b]ecause the 'more likely
than not' standard for withholding deportation is more stringent
than that for asylum, a petitioner unable to satisfy the asylum
standard fails, a fortiori, to satisfy the former"). We therefore
focus our inquiry on whether the evidence presented by Jalloh meets
the lower threshold for asylum.

                                   -3-
militia defense forces to protect themselves.          Jalloh's father was

a village elder and, although not a member, offered support to one

such group known as the Kamajors.2              In addition to offering

protection, the Kamajors advocated for a democratically elected

government and, after the election in 1996, lent their support to

the elected civilian government.

       On December 2, 1996, when Jalloh was 22 years of age and a

student at the government secondary school in the town of Kenema,

the school day was interrupted by the sound of gunshots.3          Fleeing

the building with other students, Jalloh headed towards his home in

hope       of   finding   safety.     Unfortunately,   upon   reaching   his

neighborhood, he discovered that his house had been set on fire and

that his father, mother, and younger sister had been shot dead.

Jalloh found three other bodies, burned beyond recognition, in the

ruins of the home and concluded that these were likely three of his

four remaining siblings.            Jalloh took cover in the home of a

neighbor, Mr. Williams, who said he - Williams - had seen renegade



       2
      An elected civilian government was in power at the time
Jalloh's family was killed, but the regime was unstable. In May
1997 - five months after petitioner's family members were killed -
a military coup succeeded in overthrowing the government. Civilian
leadership was not re-established until February 1998, and even
then fighting continued.
       3
      Although the IJ cast doubt on the veracity of the story in
its entirety, the BIA accepted Jalloh's account of the killings
while finding insufficient evidence that the perpetrators were
politically motivated. We therefore recite the course of events as
recounted by Jalloh in his brief and his testimony before the IJ.

                                      -4-
soldiers leaving the Jalloh home. A second man, also sheltering in

Williams' house but unfamiliar to Jalloh, said that the house of

another family that supported the Kamajors had also been burned.

Jalloh    thus   concluded   that   his   family   had     been   targeted   by

insurgent forces as a result of his father's support for the

Kamajors.

      Fearing that he would suffer a similar fate, he fled to Sierra

Leone's     Waterloo    Displacement   Camp.       After    remaining    there

approximately five months, he came into contact with a former

business partner of his father's, Abdul Traore.            Traore offered to

let Jalloh live with him in Guinea, and Jalloh agreed, thinking it

safer than the refugee camp. While in Guinea, however, Jalloh also

visited a second camp, the Moola Refugee Camp, apparently in order

to   secure   various    identification    documents     pertaining     to   his

alleged refugee status.        In September 1998, Traore and Jalloh

traveled to the United States.            At Traore's suggestion, Jalloh

falsely procured a Guinean passport using his own photograph but

the biographical information of Traore's deceased son.              With this

passport, Jalloh was admitted to the United States on a non-

immigrant visa. Traore and Jalloh quickly lost contact, and Jalloh

ended up in Boston with a friend who knew his family in Sierra

Leone.    In April 1999, Jalloh submitted an application for asylum

and withholding of removal.




                                    -5-
             II.    Applicable Law and Proceedings Below

     In support of his application for asylum, Jalloh was required

to demonstrate that he was a refugee as defined by the Immigration

and Nationality Act, namely, that he was unable or unwilling to

return to Sierra Leone because of "persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion."                  8

U.S.C. § 1101 (42)(A).         The regulations place this burden squarely

on the asylum applicant.             See 8 C.F.R. § 208.13 (2003).              An

applicant will be deemed to have met this burden if he establishes

a well-founded fear of persecution that is both genuine - a

subjective   inquiry      -    and   reasonable   -   an   objective      standard

requiring    that   the       applicant   demonstrate      that   there    is   "a

reasonable possibility of suffering such persecution if he or she

were to return to that country," Id. at § 208.13 (b)(2)(B).

See Ravindran v. INS, 976 F.2d 754, 758 (1st Cir. 1992) (requiring

asylum applicant to show a reasonable fear of persecution "by

credible, direct, and specific evidence").

     We have characterized the appropriate inquiry as "whether a

reasonable person in the asylum applicant's circumstances would

fear persecution on account of a statutorily protected ground,"

Aguilar-Solis v. INS, 168 F.3d 565, 572 (1st Cir. 1999).                  An alien

need not provide evidence of being singled out, however, if he or

she can establish 1) "a pattern or practice in his or her country


                                       -6-
of nationality" of the persecution of similarly situated persons

and 2) "his or her own inclusion in, and identification with, such

group of persons."       8 C.F.R. § 208.13 (b)(2)(iii)(A).          See also

Knezevic v. INS, 367 F.3d 1206, 1213 (9th Cir. 2004) (citing Kotasz

v. INS, 31 F.3d 847, 852 (9th Cir. 1994)) (asylum applicants not

required to demonstrate that they would be "singled out" for

persecution because "'persecution of an entire group can render

proof of individual targeting entirely superfluous'").

     Significantly, an asylum applicant's testimony alone - if

deemed credible - could sustain this burden of proof.             8 C.F.R. §

208.13;   Gailius   v.   INS,   147    F.3d   34,    45   (1st   Cir.   1998).

Furthermore, an asylum applicant may establish the persecutor's

motive through circumstantial evidence.             Guzman v. INS, 327 F.3d

11, 15 (1st Cir. 2003); Ramirez Rivas v. INS, 899 F.2d 864, 869

(9th Cir. 1990) ("Evidence of the motive of a persecutor is hard to

come by . . . . Circumstantial evidence, of course, is evidence,

not 'no evidence,' as the Service asserts.").

     The IJ denied Jalloh's petition on two grounds: first, that he

had not established that he was a refugee because he could not

prove Sierra Leonean citizenship; second, that Jalloh did not

establish "a well-founded fear of persecution because he was not

credible."   Undergirding each of the two grounds was an adverse

credibility determination stemming from Jalloh's submission of a

fraudulent Sierra Leone identification card as part of his petition


                                      -7-
for asylum.4          Jalloh claimed that at the time he submitted the

card, he reasonably believed it to be valid.                   At the hearing before

the IJ, Jalloh explained that his father had originally secured an

identification card for him, but that this card was lost.                          Before

his family's death, Jalloh became concerned about the increasing

violence around Kenema and wanted to secure a replacement card in

case he was forced to flee.                 This necessitated a trip to Freetown,

Sierra      Leone's        capitol.         Because    ambushes    of    travelers      were

frequent, Jalloh paid someone to take the trip for him, and thus

acquired his second card through this intermediary.                         He testified

that       he   had   no    reason     to    believe    that   the      second   card    was

fraudulent because it looked like all other identity cards he had

seen.

       The IJ, however, was not convinced, and, relying on Matter of

O-D, 21 I&N Dec. 1079, 1083 (BIA 1998), noted that submission of at

least one counterfeit identification document "generally discredits

[petitioner's]             testimony        regarding     asylum     eligibility        and

specifically discredits his identity claim."                            The IJ not only

discounted Jalloh's testimony, but also accorded very little weight

to expert testimony that supported his claim of citizenship,

namely, that Jalloh was fluent in languages native to Sierra Leone


       4
      Jalloh does not contest the testimony of a forensic analyst
who concluded that the card was "concocted." On this basis, the IJ
concluded that Jalloh's claim of Sierra Leonean citizenship was not
credible, and thus he could not establish a foundation for refugee
status.

                                              -8-
and was familiar with the culture generally and people specifically

in a manner to be expected of a native.

     The alternative ground for denying asylum - that Jalloh did

not establish a well-founded fear of persecution because he did not

demonstrate a causal connection between his family's political

opinion and the feared persecution - also relied in part on the

adverse credibility finding.    In evaluating Jalloh's claim that

insurgent forces were aware of his father's support of the Kamajors

and thus targeted the family on account of political affiliation,

the IJ again discounted Jalloh's testimony because he was not a

credible witness and "therefore, his testimony as to what actually

occurred is questionable at best."    The court instead adopted the

government's argument that Jalloh's family simply fell victim to

the indiscriminate violence sweeping through the country.

     The BIA, on the other hand, accepted Jalloh's explanation of

the lost identification card and thus credited Jalloh's claim of

citizenship.5   The BIA noted more generally that "[t]he submission

of the fraudulent document does not taint the respondent's veracity

and credibility under Matter of O-D . . . because the respondent

testified that he did not know the document was fraudulent."    By

virtue of its citation to Matter of O-D, it appears that the BIA

may have intended the credibility reversal to affect not just the


     5
      As a further result of the restoration of credibility, the
BIA reversed the IJ's finding that Jalloh had filed a frivolous
application for asylum.

                                -9-
claim of citizenship, but "overall credibility" as well.6 However,

in reviewing the IJ's alternative ground for dismissal, the BIA did

not address Jalloh's evidence - or the IJ's treatment of that

evidence - in light of Jalloh's restored credibility.            On the key

issue of whether the family's murders had been on account of

political opinion, the BIA offered a cursory review of the evidence

as interpreted by the IJ and then concluded that Jalloh's claim of

causation was simply "speculation."

                             III.    Analysis

   We review the BIA's decision under a "substantial evidence"

standard.    Guzman,   327   F.3d   at     15.   Under   this   deferential

standard, we will uphold the BIA if the decision is "supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."      Id. (citing INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992)).       We will not reverse unless we determine

that the record compels the conclusion that Jalloh is eligible for

asylum.   Aguilar-Solis, 168 F.3d at 565.        We may remand, however,

if the BIA's opinion fails to state "with sufficient particularity

and clarity the reasons for denial of asylum."           Gailius, 147 F.3d

at 46 (citing Hartooni v. INS, 21 F.3d 336, 343 (9th Cir. 1994)

(internal citations omitted)).


     6
      Indeed, in Matter of O-D, not only had false documents been
presented, but, as the BIA stated, "[I]n the absence of an
explanation regarding such presentation, [the presentation] creates
serious doubts regarding the respondent's overall credibility."
Matter of O-D, 21 I&N Dec. at 1083.

                                    -10-
     At the outset, we note that when the BIA required Jalloh to

prove a well-founded fear of persecution by showing that it was

"more likely than not that his life or freedom would be threatened

upon return to Sierra Leone," the BIA assigned Jalloh the wrong

burden of proof.7   The "more likely than not" burden applies to

withholding of removal, 8 C.F.R. § 208.16(b)(2)(ii), not asylum,

which requires a lesser showing that the "fear of persecution upon

return is reasonable,"8 Id. at § 208.13(b)(2)(iii)(B) (emphasis

added).   Compare INS v. Cardoza-Fonseca, 480 U.S. 421, 449 (1987)

(describing as "inexorable" the conclusion that "to show a 'well-

founded fear of persecution,' an alien need not prove that it is

more likely than not that he or she will be persecuted in his or

her home country"), with INS v. Stevic, 467 U.S. 407, 430 (1984)

(requiring that an applicant for withholding of removal demonstrate



     7
      Jalloh did not raise this issue on appeal, and the government
did not acknowledge the misstep, but it is settled in this circuit
that an appellate court has discretion, in exceptional cases, to
relieve a party of forfeiture. See United States v. La Guardia,
902 F.2d 1010, 1013 (1st Cir. 1990).       The BIA's error of law
deviates from clear precedent of both the Supreme Court and this
circuit and, therefore, should not escape our attention,
particularly in a case where further proceedings will be necessary
on remand.
     8
      The confusion is further apparent in the BIA's conclusion
that Jalloh "failed to prove entitlement to asylum."       As the
Supreme Court explained in INS v. Cardoza-Fonseca, 480 U.S. 421,
441 (1987), asylum is discretionary relief and thus an applicant
who demonstrates a well-founded fear of persecution is simply
deemed "eligible" for asylum.   An applicant who meets the higher
standard for withholding of removal, however, is "entitled" to
relief.

                               -11-
"that it is more likely than not that the alien would be subject to

persecution on one of the specified grounds," but specifically

leaving open the required showing for an asylum applicant).   This

legal error adds to the difficulty of reviewing the BIA's decision.

The Board erroneously failed to consider whether Jalloh's evidence

supports a reasonable fear of persecution sufficient to sustain an

application for asylum, even if it does not demonstrate that

Jalloh's likelihood of facing persecution is "more likely than

not."    See Hernandez-Barrera v. Ashcroft, --- F.3d ---, --- (1st

Cir. 2004) [No. 02-2513, slip op. at 27] (cautioning that the "INS

cannot impose an evidentiary burden on the applicant that is not

provided by and appears to be inconsistent with the statute or

regulation") (internal citations omitted).   Moreover, despite its

restoration of credibility to Jalloh, the BIA gave short shrift to

his considerable evidence that he faced a well-founded fear of

persecution on account of political opinion.9

     Jalloh presented probative evidence that suggested a political

connection between the violence suffered by his family and his

father's political views.   His own testimony described how a known

member of the Kamajors would visit the family home - located in a


     9
      Jalloh's claim is actually based on his fear that the
renegade soldiers and insurgents would impute his father's
political support of the Kamajors to Jalloh himself, and thus
target him for persecution. Such imputed political opinion - even
if incorrectly attributed to the asylum applicant - can satisfy the
"on account of" requirement under the Act's definition of a
refugee. Morales v. INS, 208 F.3d 323, 331 (1st Cir. 2000).

                               -12-
section    of   the    town    controlled       by    the    renegade   soldiers     -

approximately twice each month to arrange for supplies of rice -

paid for by Jalloh's father - to be picked up at various local

stores.     Jalloh explained that his father was a member of the

village elders and that as a leader in the community, his political

opinions - including his support of free elections and the Kamajors

- would have been known.

     Jalloh also testified to having been told that on the day his

home was destroyed, the home of another family, known to have

supported    the   Kamajors,      was    also    burned.        Such    evidence    of

selectivity further buttresses Jalloh's claim that his family was

targeted on account of political opinion.                   See Popova v. INS, 273

F.3d 1251, 1255, 1258 (9th Cir. 2001) (fact that, in an apartment

complex, only petitioner's apartment was burned supported claim

that petitioner was targeted on account of religious affiliation

and political opinion); cf. Pieterson v. Ashcroft, 364 F.3d 38, 42-

43 (1st Cir. 2004) (justifying denial of petitioner's claim in part

on the fact that the evidence "suggested that no particular group

of persons was being singled out; the looting and burning of houses

and shops did not target persons of particular ethnicities or

political beliefs") (emphasis added).

     Documentary evidence in the form of news reports and country

profiles    from      the     United    States       Department    of    State     and

organizations like Amnesty International and Human Rights Watch


                                        -13-
further   substantiates    Jalloh's     claim    that    supporters   of   the

Kamajors were targeted for persecution.             Although the reports

attest to the generalized violence characteristic of Sierra Leone's

civil war and aftermath, there is also clear mention of attacks on

Kamajors and purported collaborators in Kenema, the same city in

which Jalloh's family lived.        Significantly, the reported abuses

were not confined solely to suspected members of the Kamajors, but

also extended to citizens accused of simply supporting the group.

Finally, Professor Rosalind Shaw, accepted by the IJ as an expert

on the conditions of Sierra Leone, testified that both Jalloh's

account   of   the    killings   and   the    targeted   abuse   of   Kamajor

supporters are consistent with her understanding of the pervasive

situation in the country.

     In   addition,    Jalloh    provided    evidence    pertaining   to   the

likelihood of his being identified and targeted for persecution

should he return to Sierra Leone.            He testified that he knew at

least twenty young men from school and from playing soccer who

joined the soldiers, and he explained that these men would not only

be able to identify him, but would also be aware of his family's

political affiliation.     Jalloh's own testimony was corroborated by

that of Professor Shaw, who offered her expert opinion that should

Jalloh return to Sierra Leone, he was "more than likely" to be

identified and persecuted.




                                    -14-
     The BIA acknowledged that the record contained evidence that

"soldiers targeted Kamajors and supporters of Kamajors, and that

the respondent's father was a supporter of the Kamajors," but then

dismissed Jalloh's claim that his family had been killed on account

of political opinion as "speculation." This cursory discounting of

Jalloh's proffered testimony is - absent further explanation -

inconsistent both with the BIA's determination that Jalloh was a

credible witness and 8 C.F.R. § 208.13, which allows an applicant

to prove motivation on his or her own testimony alone, absent other

evidence to the contrary.   See Shoafera v. INS, 228 F.3d 1070, 1075

(9th Cir. 2000) ("A bald assertion that [petitioner's] credible

testimony was 'speculation' is insufficient.      Some evidence or

support for that conclusion must be offered.").    Although we have

clarified that a reviewing court need not accept the uncontradicted

testimony of an asylum applicant as true if it is "internally

inconsistent or belied by the prevailing circumstances," Aguilar-

Solis, 168 F.3d at 570, the BIA has given us no indication that

either of those qualifying characteristics is present here.     The

only analysis offered by the BIA was that "there is no evidence

that the respondent's father was ever threatened or harmed on

account of his political beliefs . . . or that other members of his

family had been threatened or harmed."        This, however, is a

conclusory characterization of the record which, as we have noted,

is too opaque to serve as the basis for decision.


                                -15-
     Jalloh has offered evidence - his own testimony, international

and governmental agency reports, and expert opinion - that his

family was killed on account of his father's political affiliation

with the Kamajors and that, furthermore, should he return to Sierra

Leone, he may suffer a similar fate.   Because the BIA reversed the

IJ with respect to Jalloh's credibility, we need a more detailed

explanation of why this evidence is insufficient.     Gailius, 147

F.3d at 47 (explaining that remand is appropriate in asylum context

when "a reviewing court cannot sustain the agency's decision

because it has failed to offer legally sufficient reasons for its

decision").

     The combined effect of the credibility reversal and the

assignment of the wrong burden of proof has left us without a

sufficient basis to affirm the BIA, and we therefore vacate the

order of the BIA and remand to determine whether the credible

testimony offered by Jalloh establishes past persecution or a

reasonable fear of future persecution on account of political

opinion.

Vacated and remanded.




                               -16-